Citation Nr: 1207560	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for osteoarthritis of the cervical spine status post anterior cervical discectomy with fusion at C5-6 and a herniated disc at C6-7. 

2.  Entitlement to a rating in excess of 20 percent for right thoracic outlet syndrome, prior to June 16, 2003

3.  Entitlement to a rating in excess of 30 percent for right thoracic outlet syndrome, as of June 16, 2003.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to September 1991. This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2000, the Veteran presented testimony before a Decision Review Officer during a hearing at the RO.  A transcript of the hearing has been associated with the claims file.

In March 2011, the Board remanded the matter for additional evidentiary and procedural development.


FINDINGS OF FACT

1.  The Veteran's osteoarthritis of the cervical spine status post anterior cervical discectomy with fusion at C5-6 and a herniated disc at C6-7 is manifested by subjective complaints of pain, stiffness and radiculopathy; objectively, significant limitation of motion is demonstrated, with pain and stiffness further limiting functionality.

2.  Prior to June 16, 2003, the Veteran's right thoracic outlet syndrome did not result in more than mild disability. 

3.  As of June 16, 2003, the Veteran's right thoracic outlet syndrome has not resulted in more than moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for osteoarthritis of the cervical spine status post anterior cervical discectomy with fusion at C5-6 and a herniated disc at C6-7 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5290, 5293 (2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2011).

2.  Prior to June 16, 2003, the criteria for a rating in excess of 20 percent for right thoracic outlet syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71a, 4.120, 4.124a, DC 8513 (2011).

3.  As of June 16, 2003, the criteria for a rating in excess of 30 percent for right thoracic outlet syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71a, 4.120, 4.124a, DC 8513 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in August 2003 and July 2005 communications, and the claims were thereafter readjudicated in August 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2000 hearing before a Decision Review Officer.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

Upon VA examination in March 1998, the Veteran reported worsening neck pain that was constant.  He could not sit for longer than 10 or 15 minutes with his head unsupported.  His pain radiated down the ulnar aspect of both arms to his hands, on the outside.  His arms would fall asleep at night if he tilted his head to either side.  The Veteran worked 35 hours a week as a surgical technician and wore his brace at all times except when working.  He experienced marked neck pain when he tried to lift more than 10 pounds.  

Objectively, the Veteran was wearing a soft cervical collar and held his neck stiffly.  The spine was not very tender in the cervical region and there was no marked tenderness in the trapezii.  He had 10 degrees of forward flexion, 10 degrees of extension, 10 degrees of right and left lateral flexion, and 30 degrees of right and left rotation.  All motion was stopped due to pain at the extremes of motion.  There was generally some decreased sensation to pinprick in the upper extremities, the neck region, the upper back, and the chest down to the nipple level.  Below that point, there was a sharper distinction of sharp sensation.  He had a positive Tinel's sign at the left wrist, causing tingling pain in the left hand.  Muscle strength testing was symmetric in the extremities.  The hand grip appeared somewhat weak given his size and bulk.  There was considerable neck pain during these muscle testing exercises.  Deep tendon reflexes were 1+ in the biceps; the triceps could not be elicited.    

In March 2000, the Veteran was afforded another VA examination.  He continued to be employed as a surgical technician, working 32-40 hours a week.  He reported that his symptoms had worsened since 1998.  He was taking Ultram for pain on a daily basis.  Additionally, he moved to shorten his commute, as sitting in the car for a half hour was increasing his neck pain considerably.  Walking was becoming more difficult and he avoided overhead lifting and lifting anything over 35 pounds.

Objectively, the cervical spine was nontender; however, there was exquisite left lateral soft tissue tenderness in the neck.  Range of motion of the cervical spine was flexion to 18 degrees and extension to 22 degrees.  Right lateral flexion was to 22 degrees and left lateral flexion was to 24 degrees.  Right rotation was to 32 degrees and left rotation was to 34 degrees.  There was evidence of marked pain with extremes of range of motion.  Muscle tone, strength, and bulk of the upper extremities appeared normal and there was no atrophy or fasculation.  Radial pulses were normal within the upper extremities.  With none of the maneuvers to test for thoracic outlet syndrome was there any loss of pulse.  Tinel's sign was positive in the left.  There was subjective decreased sensation of light touch from the elbows on down, bilaterally.  Strength, fine motor function, and range of motion of the hands were all normal.  Deep tendon reflexes were +1 in the biceps and 0 in the triceps.

In August 2000, the Veteran testified that his right thoracic outlet syndrome had worsened.  He indicated that he experienced increased numbness in his right arm.  The numbness awakened him in the middle of the night and occasionally affected his job performance.  Specifically, he was having increasing difficulty standing on his feet for long periods of time.  

Upon VA examination dated in June 2001, the examiner noted that physical examination was quite limited because the Veteran held his head and neck in a very rigid position and had difficulty moving his neck.  Forward flexion and extension were to 10 degrees, and he moved very slowly.  Lateral flexion was to 10 degrees, bilaterally.  Lateral rotation was to 25 degrees, bilaterally.  All ranges of motion were executed very slowly and the Veteran experienced a fair amount of discomfort.  He was diagnosed with chronic cervical spine pain, a history of C5-6 intervertebral fusion, C6-7 herniated disc, and degenerative changes of the cervical spine.  He was asked to perform a number of repeated motions but could not do so because of the pain.  There was moderate fatigability even with minimal use, a fair amount of weakened movement in the neck and moderate to severe pain with even initial motion and use.  The examiner commented that the Veteran experienced bilateral thoracic outlet syndrome that certainly seemed to interfere with any type of activity involving the upper extremities and moving the head and neck.  His cervical disc problems would also preclude him from any type of work that involved moving the head and neck on a constant or even infrequent basis.  

Upon VA joints examination dated in June 2001, the Veteran reported that any time he raised his hands over his head, his arms would become painful.  When he walked more than 10 minutes, his hands would turn purple and his arms would throb.  Flare-ups occurred with daily activities and lasted for a number of minutes.  He had to quit his full time job in January because of difficulties performing his duties due to his neck and arm pains.  At that time, he was working a few hours a week. 

In August 2002, the Veteran was afforded a VA peripheral nerves examination.  He presented with subjective complaints of daily episodes of shooting pains accompanied by numbness.  Upon physical examination, he did not have much pain on palpation of the cervical muscle groups.  Upon range of motion examination, he simply did not turn his neck.  Forward flexion and extension were to 10 degrees.  Right lateral flexion was to 15 degrees and left lateral flexion was to 0 degrees.  Rotation to the right was to 15 degrees and left rotation was to 0 degrees.  Repetitive motions were executed with relatively little discomfort but the Veteran was not pushing his range of motion very much.  Adson's was negative on both hands.  Pulse had not disappeared.  Sharp and dull sensation appeared to be intact in both hands; there appeared to be no neurological deficit at that time.  The Veteran was diagnosed with cervical disk disease with bilateral radiculopathy and left carpal tunnel syndrome.  

A February 2002 urgent care note reflected complaints of neck pain and worsening pain in the right arm.  Muscle strength was +5/5 bilaterally in the upper extremities and reflexes were symmetrical.  There was limited range of motion in the neck.  Other clinical records around this timeframe reflect similar complaints and findings.  A June 2002 record specifically noted normal sensory findings, though Phalen's sign was positive.

A December 2002 physical therapy treatment report noted tightness of the neck musculature and tenderness along the left side of the neck.  Flexion was 25% of normal.  Extension was to neutral position.  Lateral flexion was 25% of normal range of motion.  Right rotation was 10% of normal and left rotation was 25% of normal range.  All ranges of motion elicited pain.  X-rays demonstrated changes of interbody fusion present C5-6 and vertebral body alignment and pre-vertebral soft tissues were normal.

Upon VA examination dated in March 2003, the examiner again noted that it had been gradually decided by many specialist that thoracic outlet syndrome was not the cause of the Veteran's radicular symptoms.  At that time, the Veteran reported continuous problems with his neck.  He experienced pain on a daily basis in his neck, hands and arms.  Physical examination demonstrated moderate discomfort on palpation of the paracervical muscle groups.  Forward flexion was to 30 degrees and extension was to 20 degrees.  Lateral bending was to 25 degrees, bilaterally.  Rotation was to 30 degrees, bilaterally.  All ranges of motion were performed slowly.  The Veteran deferred repetitive motion testing on oration.  On lateral flexion, he executed three repetitions and then had to quit because of moderate pain.  Sharp and dull sensation appeared to be intact in the upper extremities; however, there was some mild decrease on the palmar aspects of his hand, dorsum of his hand and fingertips.  Handgrip strength was within normal limits.  There was no atrophy of the forearms, biceps, triceps or hands.  The Veterans was diagnosed as having cervical disc disease with bilateral radiculopathy. 

A private treatment note dated in June 2003 indicated a positive Tinel's sign at the wrists.  There was decreased sensation in the fingers, as compared to the palm of the hand.  There was also tingling with compression of the ulnar nerve at the elbow.   There were no atrophic nail changes or skin changes of the fingers on either hand.  After sitting for several minutes, he did develop modeling of the hands.  Radial pulses were present.  The right pulse was maintained for approximately one minute with the arm raised behind the head.  The Veteran was diagnosed with bilateral thoracic outlet syndrome, possible cubital tunnel syndrome and possible carpal tunnel syndrome.  

Upon VA examination dated in July 2003, physical evaluation was limited because the Veteran appeared to be very uncomfortable.  Flexion and extension were to 5 degrees.  Lateral flexion was to 5 degrees, bilaterally.  Lateral rotation was to 10 degrees, bilaterally.  All ranges of motion were executed with moderate to severe discomfort and severe fatigability.  Some of them were executed in an uncoordinated fashion and he could not perform any further range of motion studies.  Grasp was equal in both hands.  There was good muscle strength in the upper extremities.  The musculature of the neck appeared strong.  The Veteran stated that he continued to go about his daily surgical technician chores, but it was quite uncomfortable.  The diagnosis was having C5-6 anterior cervical fusion with C4-5 and C6-7 disk protrusions and right-sided thoracic outlet syndrome.  

The Veteran was also afforded a VA neurological examination in July 2003.  At that time, he indicated that he missed about a week of work each year, in the aggregate, due to neck pain and headaches.  Physical examination revealed that grasps were equal and strong.  He denied any motor deficits, but did endorse sensory deficits.  Good muscle strength was noted in both upper extremities. 

A July 2003 electrodiagnostic study indicated evidence of bilateral right greater than left distal median mononeuropathies at the wrist, as can be seen clinically in carpal tunnel syndrome.  This was characterized as moderately severe on the right and mild on the left.  There was no definite abnormality to suggest radiculopathy.

The Veteran was afforded a VA peripheral nerves examination in April 2004.  Muscle tone was essentially intact.  There was no evidence of atrophy or faculation.  Strength was full in the biceps, triceps and brachial radialis.  Grip was strong and he demonstrated food finger separation as well as thumb extension, wrist extension, and opposing strength with the thumbs, bilaterally.  There was decreasing sensation to vibration, temperature and pinprick along the ulnar or medial side of the antebrachial position of the arms.  This was demonstrated primarily in the fifth finger from the wrist distally, but also some change in the distal forearm on the same side, bilaterally.  Deep tendon reflexes were essentially 2+ in the biceps, triceps, and brachial radialis, bilaterally.  The Veteran reported some tingling on Tinel's sign at the left wrist.  

A June 2004 neurosurgery clinic note revealed that the Veteran's deep tendon reflexes were hypoactive.  There were no motor abnormalities.  There was decreased range of motion of the neck.  There was no significant tenderness.  

In August 2004, the Veteran was afforded a VA general examination.  He reported that he was last employed in May 2004 and had to cease working because of his neck problems.  The examiner noted that the Veteran was left-handed.  The Veteran was diagnosed having a cervical muscle strain, right-sided thoracic outlet syndrome, carpal tunnel syndrome, peptic ulcer disease and GERD, and headaches.  Range of motion testing of the Veteran's cervical spine demonstrated flexion and extension to 15 degrees.  Motions were performed slowly with moderate difficulty.  Lateral flexion was to 10 degrees and rotation was to 20 degrees, bilaterally.  The motions were executed with marked difficulty and moderate pain.  Pain was present throughout all ranges of motion and began immediately.  To evaluation the right thoracic outlet syndrome, he was asked to abduct and flex both arms; upon doing so, pulses appeared to be intact.  The examiner noted that even sedentary employment would be quite difficult for the Veteran.

Private records dated in 2005 reflect that the Veteran was undergoing acquatic physical therapy, which offered some improvement in his symptoms.

In December 2006, a private treatment provider submitted that the Veteran had undergone cervical spinal arthrodesis/stabilization and decompression in November 2006.  It was recommended that he refrain from those activities that would place his cervical spine and upper body under undue stress or strain.  His previous occupation as a surgical technician was likely contraindicated and not recommended.  A change of occupation was advised to ensure a lack of repetitive or frequent stress to the cervical spine and upper body.  The Veteran was placed on a light-to-medium level of physical activity restriction.

A final VA examination was afforded in June 2011.  At that time, the Veteran presented with subjective complaints of pain, fatigue, stiffness, weakness and decreased range of motion.  Physical examination did not demonstrate cervical spine ankylosis.  There was also no evidence of muscle spasm, tenderness, atrophy or guarding.  There was evidence of pain on motion and weakness.  Reflexes were 1+.  Sensation was mildly to moderately decreased in both arms.  The Veteran was employed on a part-time basis and his disability increased his absenteeism, decreased his mobility, manual dexterity, and strength.  He also had problems with lifting, carrying and reaching.  He avoided sports, recreation, exercise because they would result in additional discomfort, pain, and weakness in the upper extremities.  He experienced flare-ups with movement of the head and neck, lasting from 6 to 24 hours.  Additionally, the Veteran's cubital tunnel syndrome awakened him at night because of pain and weakness in the elbows and upper extremities.  He also experienced pain and numbness on a daily basis.  With regard to the neck, the Veteran experienced pain and stiffness on a daily basis.  Moderate functional impairment occurred because he avoided most activities.  The Veteran denied any radicular symptoms since his last fusion.  

Physical examination demonstrated mild to moderate loss of sensation in both upper extremities.  Grasps were slightly decreased.  Range of motion testing of the cervical spine showed flexion to 30 degrees and extension to 35 degrees.  Lateral flexion was to 20 degrees, bilaterally.  Rotation was to 50 degrees, bilaterally.  All ranges of motion elicited moderate pain.  DeLuca examination consisted of four additional exercises with moderate pain, weakness and fatigue, but no incoordination.  The examiner could not determine additional limitation following repetitive use.  

Laws & Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58  (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis

Cervical Spine

Since the Veteran filed his present claim, there have been a number of changes to the criteria for rating musculoskeletal disabilities under 38 C.F.R. § 4.71a. 

Prior to September 26, 2003, Diagnostic Code 5290 provided a 10 percent evaluation for slight limitation of motion of the cervical spine.   Moderate limitation of cervical motion warrants a 20 percent evaluation, and severe limitation of cervical motion warrants a 30 percent disability evaluation.  This was the maximum available rating based on a limitation of motion of the cervical spine.  Under 38 C.F.R. § 4.71a (2003). 

Also prior to September 26, 2003, ankylosis of the cervical spine warrants a 40 percent evaluation if unfavorable, and 30 percent if favorable.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2003).  Ankylosis is the fixation of a joint.  Dinsay v. Brown, 9 Vet. App. 79 (1996).

Diagnostic Code 5293 was first amended effective September 23, 2002.  Prior to that time, such code section provided that pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief, warrants a 60 percent evaluation. Severe intervertebral disc syndrome, with recurring attacks, with intermittent relief, warrants a 40 percent evaluation.  For moderate intervertebral disc syndrome, with recurring attacks, a 20 percent rating is warranted. Mild manifestations warrant a 10 percent rating.  Postoperative, cured intervertebral disc syndrome warrants a noncompensable evaluation. 38 C.F.R. § 4.71.

Effective September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) was rated either on the total duration of incapacitating episodes over the previous 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  A 10 percent rating was warranted for incapacitating episodes having a total duration of at one week but less than two weeks during the previous 12 months.  A 20 percent rating was warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the previous 12 months.  A 40 percent rating was warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the previous 12 months.  A 60 percent rating was warranted for incapacitating episodes having a total duration of at least six weeks during the previous 12 months. 

An incapacitating episode was defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (from September 23, 2002 to September 26, 2003).

In this case, the record clearly demonstrates neurologic symptomatology in the bilateral upper extremities.  The Veteran is service-connected for cubital tunnel syndrome of the left and right ulnar nerves, which was found directly related to service and is not associated with the service-connected cervical spine disability.  He is also service-connected for right thoracic syndrome, which has been associated with the service-connected cervical spine disability.   In this case, the medical evidence of record includes a June 2011 VA examination that delineates the symptoms attributable to each condition.  The Veteran's numbness in the arms was related to the cubital tunnel syndrome.  The right thoracic outlet syndrome caused pain and throbbing in the arm when not kept at his side.  

The thoracic outlet syndrome has been evaluated under Diagnostic Code 8513.  Under that code section a 20 percent rating is warranted for mild, incomplete paralysis.  A 30 percent rating is warranted for moderate incomplete paralysis (but 40 percent is awarded if involving the dominant extremity).  Severe incomplete paralysis warrants 60 percent for the minor extremity and 70 percent for the major extremity.  Complete paralysis warrants an 80 percent rating for the minor extremity and a 90 percent rating for the major extremity.

Effective September 26, 2003, VA again revised the rating schedule with respect to evaluating intervertebral disc syndrome.  Under the revised regulations, intervertebral disc syndrome is to be rated in one of two ways: either on the basis of the total duration of incapacitating episodes noted above (now codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243) or on the basis of the following general rating formula, which also provides that the noted ratings may be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The revised rating criteria, also effective September 26, 2003, the General Rating Formula for Diseases and Injuries of the Spine, provides a 10 percent disability rating for forward flexion the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  General Rating Formula for Diseases and Injuries of the Spine, Note (5).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (effective September 26, 2003, but mirroring the criteria for incapacitating episodes in place since September 23, 2002) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate Diagnostic Code.  General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Throughout the entirety of the appeal, 38 C.F.R. § 4.40 provides that functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  The Board notes that disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part which becomes disabled on use must be regarded as seriously disabled.  However, a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.

Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  VAOGCPREC 7-2003.  The Board will, therefore, evaluate the veteran's service-connected cervical spine disability under both the former and the current schedular criteria for the applicable periods, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).

Throughout the pendency of this appeal, the Veteran's osteoarthritis of the cervical spine status post anterior cervical discectomy with fusion at C5-6 and a herniated disc at C6-7 has been rated as 60 percent disabling. 

Again, there have been multiple revisions to the diagnostic criteria for disabilities of the spine during the pendency of this appeal. The first revision affected Diagnostic Code 5293, under which the Veteran is rated for intervertebral disc syndrome.  As noted previously, such revision took effect on September 23, 2002. 

Prior to September 26, 2003, only two Diagnostic Codes provide an evaluation in excess of the 60 percent rating presently assigned.  Specifically, Diagnostic Code 5285 afforded a 100 percent rating where the evidence demonstrated vertebral fracture with cord involvement, bedridden, or requiring long leg braces.  Diagnostic Code 5286 (as in effect prior to September 26, 2003) provided a 100 percent rating for complete ankylosis of the spine, unfavorable angle, with marked deformity and involvement of major joints or without other joint involvement.  The medical evidence of record does not establish the criteria discussed above for a 100 percent rating for the Veteran's cervical spine disability under either of these criteria. Indeed, the Veteran has not been shown to be bedridden and he does not use long leg braces.  Moreover, complete ankylosis with an unfavorable angle has similarly not been demonstrated. 

The Board will now examine the revisions to Diagnostic Code 5293 effective September 23, 2002, as set forth above.  Such provisions do not enable assignment of a rating in excess of 60 percent over any portion of the rating period on appeal.  Indeed, the evidence does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5293, having a total duration of at least 6 weeks during the past 12 months.  In fact, there is no indication that bed rest was prescribed by a physician at any time within the period in question.  In any event, the highest possible rating based on incapacitating episodes remains at 60 percent. 

Again, under the revised version of Diagnostic Code 5293, effective from September 23, 2002 to September 25, 2003, the Board must consider whether separate evaluations for chronic orthopedic and neurologic manifestations, when combined under 38 C.F.R. § 4.25 with evaluations for all other disabilities, results in a higher disability rating for his intervertebral disc syndrome than the 60 percent arrived at on the basis of incapacitating episodes.  In this case, however, such separate evaluations are already in effect, as will be explained below.  Thus, the Board must simply determine if a higher rating is warranted for each category of manifestation (i.e., orthopedic and neurologic) at issue.

The Board will first analyze the chronic orthopedic manifestations of the Veteran's degenerative disc disease of the cervical spine.  One relevant code section in this regard is Diagnostic Code 5290 (as in effect prior to September 26, 2003), concerning limitation of motion of the cervical spine. VA examinations have consistently documented severe limitation of cervical spine motion.  This conclusion appropriately accounts for additional functional limitation as due to pain and also recognizes the Veteran's diminished abilities in times of flare-up.  The consideration of pain is appropriate and conforms to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Therefore, a 30 percent rating under Diagnostic Code 5290 applies as to the orthopedic manifestations of the Veteran's cervical disc herniation with spondylosis and radiculopathy. 

In this case, the Board notes that, in addition to the maximum schedular evaluation of 60 percent under Diagnostic Code 5293, the Veteran has also been awarded a separate evaluation for the neurological manifestations of his cervical spine disability, characterized as right thoracic outlet syndrome.  As noted previously, he is also service-connected for cubital tunnel syndrome of the left and right ulnar nerves, which is not related to the service-connected cervical spine disability.  The Board acknowledges Mittleider v. West, 11 Vet. App. 181, 182 (1998), in which it was held that when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  Here, however, the file contains probative medical evidence that does distinguish the symptoms associated with the service-connected and non-service connected disorders.  See June 2011 VA examination report.  Essentially, that examiner explained that the right thoracic outlet syndrome at issue caused pain and throbbing in the arm, whereas the neurologic symptoms such as numbness were due to the nonservice-connected cubital tunnel syndrome.  The Board finds this conclusion to be highly probative, and it is supported by earlier evidence of record.  Specifically, the March 2003 VA examination referenced findings of many specialists indicating that the Veteran's radicular symptoms were not attributable to his thoracic outlet syndrome.

In this case, the record reflect complaints and objective findings of numbness, tingling, weakened hand grip, and decreased reflexes.  Of these, only the weakened hand grip appears related to the right thoracic outlet syndrome (because it has not been specifically attributed to another disability by a medical professional).  This symptom does not warranted a rating in excess of 20 percent prior to June 16, 2003, or a rating in excess of 30 percent disabling thereafter, under Diagnostic Code 8513.  Indeed, the Veteran here is left-handed, and the symptomatology found to relate to his right thoracic outlet syndrome is not analogous to more than moderate incomplete paralysis.  Again, the weight of the evidence attributes the radicular symptoms to cubital tunnel syndrome that, while service-connected, is not the subject of the instant appeal.

Finally, the diagnostic criteria pertinent to spinal disabilities were revised again, effective September 26, 2003.  The most recent version of the law requires a finding of ankylosis in order for the veteran to qualify for an increased rating.  Thus, based on the analysis of those criteria set forth above, the Veteran remains entitled to a 60 percent evaluation for his service-connected osteoarthritis of the cervical spine status post anterior cervical discectomy with fusion at C5-6 and a herniated disc at C6-7. 

In conclusion, then, under any version of the diagnostic criteria, the maximum evaluation to which the Veteran is entitled is his currently assigned 60 percent rating.  A rating in excess of that amount is not justified.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Thoracic Outlet Syndrome

The Veteran's right thoracic outlet syndrome has been rated as 20 percent disabling, prior to June 16, 2003, and thereafter as 30 percent disabling pursuant to the rating criteria of Diagnostic Code 8513.  While already evaluated from a neurologic standpoint in the context of the above discussion, the Board will now consider whether any non-neurologic diagnostic codes might afford an increased rating here.

Normal forward elevation of the shoulder is from 0 to 180 degrees, normal abduction is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees and normal internal rotation is from 0 to 90 degrees. 38 C.F.R. § 4.71, Plate I.

Limitation of motion of the minor arm to the shoulder level is evaluated 20 percent disabling, the minimal rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201. Limitation of motion of the minor arm midway between side and shoulder level is also 20 percent disabling, and limitation of motion of the minor arm to 25 degrees from the side is evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5201. This is the highest rating assignable for the minor arm under this code section.

With respect to entitlement to an increased rating on the basis of limitation of motion of the left shoulder or arm for the period, VA examination findings do not reflect that the motion in the right arm was limited to, or even approached, a position to 25 degrees from the side.  As such, a rating in excess for this period under DC 5201 could not be assigned.  Review of the remaining potentially applicable diagnostic codes does not reveal a provision under which an increased rating could be assigned for any period in question. 

In evaluating the Veteran's claim for an increased rating for his service-connected right thoracic outlet syndrome disability, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca, supra, at 202.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled. Id.; see also DeLuca. As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 38 C.F.R. § 4.45(f). The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 

In this case, the medical evidence shows that Veteran's functional impairment associated with the service-connected right thoracic outlet syndrome disability includes pain and effects on activities.  However, the Board finds that such functional impairment due to pain is either contemplated in the ratings which have been assigned, or does not warrant the assignment of increased compensation based on the clinical findings set forth above.  In their totality, the medical examination reports of record have also reflected consideration of functional loss due to weakness, fatigability, or pain in determining the present severity of the service connected right thoracic outlet syndrome disability.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1. 

Thus, for the reasons stated above, the Board finds that the evidence preponderates against a conclusion that the criteria for increased ratings for the service-connected right thoracic outlet syndrome disability are met at any time since the initial grant of service connection under all potentially applicable diagnostic codes.

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  In this case, the Board notes that the Veteran's service-connected cervical spine disability have resulted in marked interference with employment; however, he has been awarded individual unemployability effective as of July 8, 2004.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected cervical spine disability and right thoracic outlet syndrome, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  Importantly in this regard, the schedular criteria under 38 C.F.R. 4.71a, which provide ratings for orthopedic disabilities, specifically contemplate functional limitations due to such factors as pain and limitation of motion. See DeLuca, 8 Vet. App. 202.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

ORDER

A rating in excess of 60 percent for osteoarthritis of the cervical spine status post anterior cervical discectomy with fusion at C5-6 and a herniated disc at C6-7 is denied. 

Prior to June 16, 2003, a rating in excess of 20 percent for right thoracic outlet syndrome is denied.

As of June 16, 2003, a rating in excess of 20 percent for right thoracic outlet syndrome is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


